Matter of Shearer v Annucci (2017 NY Slip Op 05292)





Matter of Shearer v Annucci


2017 NY Slip Op 05292


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

523702

[*1]In the Matter of GIL SHEARER, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: May 9, 2017

Before: Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ.


Gil Shearer, Attica, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (William E. Storrs of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
Garry, J.P., Egan Jr., Lynch, Rose and Devine, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.